             Case 2:20-mc-00115-RSL Document 11 Filed 03/05/21 Page 1 of 3



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      BOARD OF TRUSTEES OF THE SOUND
      RETIREMENT TRUST,                                     NO. MC20-0115RSL
 9
                          Plaintiff,
10
                                                            ORDER DIRECTING ENTRY OF
                   v.                                       JUDGMENT ON GARNISHEE’S
11
                                                            ANSWER
      WIITAMAKI JEWELRY STORE, INC.,
12
                          Defendant,
13
                   v.
14
      TIMBERLAND BANK,
15
                         Garnishee-Defendant.
16

17

18                                             Summary
19
           Judgment Creditor:                       Board of Trustees of the Sound Retirement
20         Trust
           Judgment Debtor:                         Wiitamaki Jewelry Store, Inc.
21         Garnishee-Defendant:                     Timberland Bank
           Garnishment Judgment Amount:             $203,390.56
22         Costs and Attorney’s Fees:               $137.00
23         Attorneys for Judgment
            Creditor:                               Barlow Coughran Morales & Josephson, P.S.
24

25         THIS MATTER coming on for consideration upon plaintiff’s motion for judgment on the
26   Garnishee-Defendant’s answer; it appearing that Garnishee-Defendant has filed its answer herein
27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 1
                Case 2:20-mc-00115-RSL Document 11 Filed 03/05/21 Page 2 of 3



 1   stating that it holds funds of the Judgment Debtor, Wiitamaki Jewelry Store, in the sum of
 2   $203,390.56; that Judgment Creditor has judgment unsatisfied against the Judgment Debtor in an
 3
     amount in excess of $203,390.56; that Judgment Creditor incurred attorney’s fees and costs in the
 4
     amount of $137.00 as stated above; that more than twenty (20) days have elapsed since service of
 5

 6   the Writ of Garnishment and Garnishee-Defendant’s answer thereto: that signed affidavit or return

 7   of service of the Writ of Garnishment, Application for Writ of Garnishment including a copy of the
 8   judgment entered in this action, indicating service upon the Judgment Debtor either by personal
 9
     service or by Certified mail, is on file herein now, therefore, it is hereby
10
               ORDERED, ADJUDGED AND DECREED as follows:
11
               1.   The Clerk of Court is directed to enter judgment in favor of the Judgment Creditor
12

13   and against the Garnishee-Defendant in the sum of $203,390.56, such funds to be first applied in

14   satisfaction of the costs and fees taxable herein;
15             2.   Upon payment by the Garnishee-Defendant of the aforementioned sum to the
16
     registry of this Court, the Garnishee-Defendant shall be automatically discharged from this
17
     action.
18
               3.   Upon receipt of the aforementioned payment from the Garnishee-Defendant, the
19

20   Clerk is authorized and directed to draw a check on the funds on deposit in the registry of this

21   court in the principal amount of $203,390.56, plus all accrued interest, minus any statutory user
22   fees, payable to Board of Trustees of the Sound Retirement Trust and mail or deliver the check
23
     to Barlow Coughran Morales & Josephson, P.S., ATTN: Douglas M. Lash, 1325 Fourth Ave.,
24
     Suite 910, Seattle, WA 98101.
25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 2
              Case 2:20-mc-00115-RSL Document 11 Filed 03/05/21 Page 3 of 3



 1          4.     Upon receipt of said sum, Judgment Creditor’s attorney shall cause an appropriate
 2   satisfaction of judgment to be filed in the underlying action as to the principal
 3
     Defendant/Judgment Debtor.
 4

 5

 6          Dated this 5th day of March, 2021.

 7
                                                       Robert S. Lasnik
 8                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DIRECTING ENTRY
28   OF JUDGMENT - 3
